ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent, Robert P. Gust has committed unprofessional conduct, namely that for a 6-year period, respondent for property tax purposes, falsely claimed homestead status for rental property owned by him which he rented to others and did not occupy as his homestead, and that respondent failed to timely file his federal and state individual income tax returns for the years 1988, 1989, 1990, and 1992; and
WHEREAS, respondent unconditionally admits the allegations of the petition, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a 9-month suspension from the practice of law pursuant to Rule 15, with the reinstatement hearing provided for in Rule 18 not waived and with any reinstatement conditioned upon (1) respondent paying $750 in costs plus interest pursuant to Rule 24(d), (2) compliance with Rule 26, (3) successful completion of the professional responsibility examination pursuant to Rule 18(e), and (4) satisfaction of the continuing legal education requirements pursuant to Rule 18(e); and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline,
IT IS HEREBY ORDERED that respondent Robert P. Gust is suspended from the practice of law for 9 months with any reinstatement to be conditioned as agreed to by the parties and as set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice